TeamUpSport Inc. 700 Gillard Street Wallaceburg, ON N8A 4Z5 November 23, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION treet, N.E., Mail Stop 4631 Washington, D.C. 20549 Attn: Ryan Houseal Re: TeamUpSport Inc. Amendment No. 1 to Registration Statement on Form S-1 Filed October 27, 2011 File No. 333-176429 Dear Mr. Houseal, As per your comment letter dated November 16, 2011 we have filed an amendment to the S-1 which was originally filed August 22, 2011.We have responded to your comments in the same order in which they were presented. Executive Compensation Summary of Compensation Table, page 27 1. Revised Summary Financial Information, page 4 2. Revised. Statement of Operations, page 37 3. Net Income (loss) per share is disclosed in revised statements and notes for the fiscal year ended May 31, 2011 and first quarter August 31, 2011 Statement of Cash Flows, page 39 4.The items were included in the interests of complete disclosure. However, being non-cash items, they are removed from the three month column in the August 31, 2011 statement of cash flows in revised statements. Notes to Financial Statements – August 31, 2011 Note 1. Basis of Presentation and Nature of Operations Current Business of the Company, page 40 5. Revised Report of Independent Registered Public Accounting Firm, page 46 6. Revised Auditors opinion included. Notes to Financial Statements – May 31, 2011 Note 8. Capital Structure, page 55 7. The disclosure of reasons for non-issue of the stock has been included in May 31, 2011 Note 7. Yours truly, /s/ Dennis Kjeldsen Dennis Kjeldsen President
